UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6743


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES EDWARD PRATT, a/k/a Phillip Pratt,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:00-cr-00027-NCT-1)


Submitted:   July 25, 2013                 Decided:   July 30, 2013


Before GREGORY, DAVIS, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Edward Pratt, Appellant Pro Se. Robert Michael Hamilton,
Angela Hewlett Miller, Assistant United States Attorneys,
Greensboro, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               James Edward Pratt appeals the district court’s order

denying    his    18   U.S.C.   § 3582(c)(2)   (2006)     motion.      We    have

reviewed the record and find no reversible error.                Accordingly,

we affirm for the reasons stated by the district court.                  United

States    v.     Pratt,   No.   1:00-cr-00027-NCT-1      (M.D.N.C.    Apr.    24,

2013).     We dispense with oral argument because the facts and

legal    contentions      are   adequately   presented    in   the   materials

before    this    court   and   argument   would   not   aid   the   decisional

process.



                                                                       AFFIRMED




                                       2